DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment to the claims on 6/05/2020. As per the preliminary amendment, claims 1-12 have been amended, claims 13-18 have been added, and no claims have been cancelled. Thus, claims 1-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the limit of 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 and 2 both recite numerous structural components, separating each recited component by a comma. However, to improve the readability of the claim, Examiner suggests using semicolons to separate distinct structural limitations from one another. For example, line 2 of both claims recites “comprising a housing, an impingement-type nozzle” which could be rewritten as --comprising: a housing; an impingement-type nozzle-- which would clearly show the housing and nozzle are wholly separate limitations and part of what the inhalation device comprises, thus making the claim easier to read.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “the same comprises” in line 2. It is unclear what this “the same” structure is referring to, as there is no “same” previously mentioned. For the purposes of examination, the term “same” will be understood to referring to the seal.
Claim 12 recites the phrase "such as" in line 2 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is not entirely clear whether the term “such as” is being used to show that the seals preventing tilting is merely exemplary, or if the term “such as” should be read to mean “so as” or “in order” which would show a functional connection between seals and the prevention of tilting. See MPEP § 2173.05(d).
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghavami-Nasr et al. (US Pat. 9,856,070) in view of Wright et al. (US Pub. 2009/0166379).
Regarding claim 2, Ghavami-Nasr discloses an inhalation device for medically active liquids for generation of an aerosol (device 1 in Fig. 1), comprising a housing (container 2 in Fig. 1), an impingement-type nozzle for generating the nebulised aerosol by collision of at least two liquid jets (see Fig. 1 where the nozzle of cap 10 is at MBU (mechanical break-up unit) 13, which has a plurality of channels 34 which feed into a swirl chamber 35 within well 33, such that there are four liquid jets each coming from a channel 34 which come together for the creation of the aerosol), the nozzle being firmly affixed to a user-facing side of the housing (see Fig. 1 where cap 10 is connected to the container 2 such that they are fixed together and not removable from one another), inside the housing the inhalation device comprises a reservoir for storing a liquid (see Fig. 1 the space containing liquid 5), a pumping device (tubular spigot 18, along with coil spring 14 in Fig. 1) with a pumping chamber for generation of a pressure inside said pumping chamber (see Fig. 1 the empty space around coil spring 14, below bulbous nose 15 and above wall 17) which is moveable relative to the housing or to the nozzle (see Fig. 1 where cap 10 is depressed upon activation, and tubular spigot 18 thus is movable relative to the cap 10 which forms the nozzle, as the cap 10 moves relative to the spigot 18), wherein the pumping chamber is fluidically connected with the reservoir (see dip tube 20 in Fig. 1), a riser pipe which can be received with at least one reservoir-facing, interior end in said pumping chamber (see valve stem 7 in Fig. 1, with a bottom end being reservoir-facing and in the pumping chamber of spigot 18), and said nozzle which is connected liquid-tight to an exterior end of the riser pipe that is immobile and firmly attached to the nozzle (see bore 8 in Fig. 1, which connects to the 
Ghavami-Nasr does not have a detailed description of the nozzle being firmly fixed to the housing such as to be immobile relative to the housing. 
However, Wright teaches a similar device for dispending a medicament through a piston pumping system, where the actuation occurs from the bottom of the housing, such that the housing and the nozzle are fixed and immobile relative to one another (see Fig. 1 where tip 6 is integrally formed with the rest of the housing 1 (such as around skirt 8a), and the actuation of the device occurs by applying pressure to flange 31 around end face 23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation location of the inhalation device of Ghavami-Nasr to be on the bottom opposite the nozzle as taught by Wright, as it allows for the inhalation device to be actuated while the nozzle is placed within the nose or mouth of the user (Wright; see [0046]).
Regarding claim 6, the modified Ghavami-Nasr device has said seal is being fixed to said inside of said pumping chamber and moveable with respect to said outside of said riser pipe 
Regarding claim 8, the modified Ghavami-Nasr device has said inside of said pumping chamber exhibits a recess or a rim (Ghavami-Nasr; see Fig. 1 where gasket 23 is held within a recess of the spigot 18).
Regarding claim 9, the modified Ghavami-Nasr device has said seal is an O-ring (Ghavami-Nasr; see Col. 6 line 12).
Regarding claim 10, the modified Ghavami-Nasr device has said seal is made of an elastomer (Ghavami-Nasr; see Col. 9 lines 25-30).
Regarding claim 11, the modified Ghavami-Nasr device has the same comprises at least two of said seals, being arranged serially (Ghavami-Nasr; see Fig. 1, gaskets 22 and 23).
Regarding claim 12, the modified Ghavami-Nasr device has at least two of said seals are spaced apart such as to prevent a tilting of the riser pipe in the pumping chamber (Ghavami-Nasr; see Fig. 1 gaskets 22 and 23, which are spaced apart from one another and push against the valve stem 7 tightly, such that the valve stem 7 is unable to be angled in relation to spigot 18, thus preventing any tilting of the valve stem 7 within the spigot 18).
Claims 1, 3, 5, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghavami-Nasr et al. in view Wright et al. in view of Lintern et al. (US Pub. 2009/0236445).
Regarding claim 1, the modified Ghavami-Nasr device, as modified in claim 2, has everything as claimed (see above rejection of claim 2, which contains all the claimed limitations of claim 1 except what is mentioned immediately below).

However, Lintern teaches a similar aerosol inhalation device, where a riser pipe and pumping chamber act together to pump a liquid through a nozzle (see Figs. 1-2 where nozzle at fluid outlet 52 receives fluid from a riser pipe (piston 14), which in turn receives fluid from a pumping chamber (dosing chamber 20), where a seal is fixed to the outside of the riser pipe (see Figs. 1-2 where O-rings 28 and 30 are fixed to the piston 14 by annular grooves 24 and 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of the modified Ghavami-Nasr device to be fixed to the riser pipe instead of the pumping chamber as taught by Lintern, as it would be a matter of design choice for one of ordinary skill in the art to have the seal follow the riser pipe instead of the pumping chamber, as they both yield the same predictable result of providing a seal between the movement of the riser pipe and the pumping chamber. Further, such modification would merely be a reversal of parts with no effect on the functionality of the device (see MPEP 2144.04(VI)(A)).
Regarding claim 3, the modified Ghavami-Nasr device, as modified in claim 1, has everything as claimed, including said seal is fixed to said outside of said riser pipe (Lintern; see Figs. 1-2 where the O-rings 28 and 30 are on the piston 14, and thus in the modified Ghavami-Nasr device are placed on valve stem 7 in Fig. 1).
	Regarding claim 5, the modified Ghavami-Nasr device has the riser pipe exhibits an expanding region (Ghavami-Nasr; seer Fig. 1 liquid feed chamber 26).

Regarding claim 15, the modified Ghavami-Nasr device has said seal is an O-ring (Lintern; see O-rings 28 and 30 in Figs. 1-2).
Regarding claim 16, the modified Ghavami-Nasr device has said seal is made of an elastomer (Ghavami-Nasr; see Col. 9 lines 25-30).
Regarding claim 17, the modified Ghavami-Nasr device has the same comprises at least two of said seals, being arranged serially (Lintern; see O-rings 28 and 30 in Figs. 1-2).
Regarding claim 18, the modified Ghavami-Nasr device has at least two of said seals are spaced apart such as to prevent a tilting of the riser pipe in the pumping chamber (Lintern; see Figs. 1-2 O-rings 28 and 30, which are spaced apart from one another and push against the spigot 18 of Ghavami-Nasr in Fig. 1, such that the valve stem 7 is unable to be angled in relation to spigot 18, thus preventing any tilting of the valve stem 7 within the spigot 18).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghavami-Nasr et al. in view Wright et al. in view of Lintern et al. as applied to claim 3 above, and further in view of Lee et al. (US Pat. 8,550,300).
Regarding claim 4, the modified Ghavami-Nasr device has a riser pipe and a pumping chamber. 
The modified Ghavami-Nasr device lacks a detailed description of the outside of the riser pipe having a higher surface roughness than said inside of said pumping chamber. 	However, Lee teaches a similar container for atomizable liquids, where motion occurs 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pumping chamber (Ghavami-Nasr;  Fig. 1 spigot 18) of the modified Ghavami-Nasr device to have a friction-reducing coating as taught by Lee, as it allows for smoother motion between the riser pipe and pumping chamber as they slide past one another, reducing wear and tear and improving consistency of the stroke.
Regarding claim 13, the modified Ghavami-Nasr device has the riser pipe exhibits an expanding region (Ghavami-Nasr; seer Fig. 1 liquid feed chamber 26).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghavami-Nasr et al. in view of Wright et al. as applied to claim 6 above, and further in view of Lee et al.
Regarding claim 7, the modified Ghavami-Nasr device has a riser pipe and a pumping chamber. 
The modified Ghavami-Nasr device lacks a detailed description of the outside of the riser pipe having a lower surface roughness than said inside of said pumping chamber. 	However, Lee teaches a similar container for atomizable liquids, where motion occurs between a piston and the outer wall (see Fig. 3a, piston 4 rubbing against the wall of container 1, analogous to the motion between the riser pipe and pumping chamber), where one or both of the piston and outer wall can has a friction-reducing coating (see Col. 6 lines 38-55 where the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify riser pipe (Ghavami-Nasr; valve stem 7) of the modified Ghavami-Nasr device to have a friction-reducing coating as taught by Lee, as it allows for smoother motion between the riser pipe and pumping chamber as they slide past one another, reducing wear and tear and improving consistency of the stroke.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunne et al. (US Pat. 9,050,428), Holakovsky et al. (US Pat. 9,757,750), Hausmann et al. (US Pat. 9,192,734), O’Connor et al. (US Pat. 6,789,702), and Dunne (US Pat. 9,550,025) are cited to show similar inhalation devices with pumping chamber/ riser pipe combinations, and/or sealing structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785